DATTIMORE, J.
Conviction for rape; punishment, 10 years in the penitentiary.
We find in the record no statement of facts. The objection made to the court’s charge depends for its validity upon a showing of the facts stated therein, in order to make apparent the necessity for giving such charge, and we cannot tell, in the absence of a statement of facts, whether the giving of such charge was error or; not. The same principle applies to the special charge requested and refused. We cannot appraise same in the absence of a statement of facts.
There appears in the record what is called appellant’s objections to the argument of the state,- which is in the nature of a bill of exceptions to certain argument therein referred to. It appears from the court’s statement that the arguments were made in answer to argument by the attorneys for the accused, and it is impossible for us to ascertain whether same were outside the record, there being no statement of facts.
No error appearing, the judgment, will be affirmed.
HAWKINS, J., absent.